USDC IN/ND case 3:21-cv-00169-DRL-MGG document 4 filed 08/05/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 SHAUN WALTON,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-169-DRL-MGG

 JIMMIE LEWIS,

               Defendant.

                                 OPINION AND ORDER

       Shaun Walton, a prisoner without a lawyer, filed a complaint. ECF 1. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits of a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       Mr. Walton alleges that, on September 3, 2019, while getting ready to exit his cell

to be escorted to outside recreation, he heard another inmate call his name. Correctional

Officer Jimmie Lewis gave Mr. Walton a direct order not to go down the range to see why

the inmate was calling his name. Mr. Walton disobeyed Officer Lewis’s order. Officer

Lewis followed Mr. Walton; and, according to Mr. Walton, when Officer Lewis reached

him, he was neither resisting nor aggressive. Mr. Walton permitted Officer Lewis to gain
USDC IN/ND case 3:21-cv-00169-DRL-MGG document 4 filed 08/05/21 page 2 of 3


full control of him. Officer Lewis grabbed Mr. Walton by the handcuffs. Officer Lewis

then released Mr. Walton from one of his handcuffs and began punching him in the face.

Mr. Walton defended himself by punching Officer Lewis back. Mr. Walton took Officer

Lewis to the ground and held him there until other officers arrived. Both Mr. Walton and

Officer Lewis received medical care after the incident. Mr. Walton alleges that Officer

Lewis used excessive force against him, and he seeks nominal and punitive damages. Mr.

Walton was charged with attempted murder and aggravated battery for his role in this

incident, in LaPorte Superior Court, under Cause No. 46D02-2008-F1-001076. According

to the docket, a jury found him guilty on July 21, 2021.

       The “core requirement” for an excessive force claim is that the defendant “used

force not in a good-faith effort to maintain or restore discipline, but maliciously and

sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009). Several

factors guide the inquiry of whether an officer’s use of force was legitimate or malicious,

including the need for an application of force, the amount of force used, and the extent of

the injury suffered by the prisoner. Id. However, because Mr. Walton has been convicted

of an offense related to the allegations here, there is another consideration here.

       In Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 2372–2373, 129
       L.Ed.2d 383 (1994), this Court held that a state prisoner’s claim for damages
       is not cognizable under 42 U.S.C. § 1983 if a judgment in favor of the
       plaintiff would necessarily imply the invalidity of his conviction or
       sentence, unless the prisoner can demonstrate that the conviction or
       sentence has previously been invalidated.

Edwards v. Balisok, 520 U.S. 641, 643 (1997) (quotation marks omitted). While Mr. Walton’s

description of the incident suggests that the force used against him was excessive, he may

only proceed here “to the extent that the facts underlying the excessive force claim are



                                              2
USDC IN/ND case 3:21-cv-00169-DRL-MGG document 4 filed 08/05/21 page 3 of 3


not inconsistent with the essential facts supporting the conviction.” Helman v. Duhaime,

742 F.3d 760, 762 (7th Cir. 2014) (citing Evans v. Poskon, 603 F.3d 362 (7th Cir. 2010)).

Without more details regarding the allegations upon which his charges were based, the

court cannot determine if a finding in Mr. Walton’s favor here would inherently

undermine the validity of his criminal conviction.

       The complaint does not plausibly allege that the excessive force claim is not

inconsistent with his conviction, as required by Helman. Though the current complaint is

inadequate, Mr. Walton may file an amended complaint if he has additional facts which

demonstrate that a finding in his favor here would not be inconsistent with the finding

that he is guilty of the related criminal charges. See Abu-Shawish v. United States, 898 F.3d

726, 738 (7th Cir. 2018). To file an amended complaint, he needs to write this cause

number on a Pro Se 14 (INND Rev. 2/20) Prisoner Complaint form, which is available

from his law library. After he properly completes that form addressing the issue raised

in this order, he needs to send it to the court.

       For these reasons, the court:

       (1) GRANTS Shaun Walton until September 7, 2021, to file an amended complaint;

and

       (2) CAUTIONS Shaun Walton if he does not respond by the deadline, this case will

be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the current

complaint does not state a claim for which relief can be granted.

       SO ORDERED.

       August 5, 2021                              s/ Damon R. Leichty
                                                   Judge, United States District Court

                                              3
